Citation Nr: 0103889	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  00-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for muscular dystrophy 
(MD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that, on her December 1999 substantive 
appeal, the veteran requested a Travel Board hearing.  
However, in correspondence received in January 2000, she 
indicated that she would not be able to appear for such a 
hearing.  Therefore, the hearing request is considered 
withdrawn.  


REMAND

The veteran seeks service connection for MD.  Generally, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d). 

Service connection may be granted for hereditary diseases 
that either first manifest during service or that preexist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90; see also VAOPGCPREC 82-90 
(service connection may be granted for diseases (but not 
defects) of familial origin if the evidence as a whole 
establishes that the familial condition was incurred or 
aggravated during service within the meaning of VA law and 
regulation).    

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law specifies that, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id. 

In this case, the Board finds that a medical opinion is 
necessary to make a decision on this claim.  Specifically, 
the evidence shows that the veteran is currently diagnosed as 
having MD.  The veteran reports that, prior to service, she 
experienced intermittent pain in the facial, shoulder, and 
back muscles.  During service, she experienced muscle 
weakness and burning, difficulty lifting her arms over her 
head, and difficulty achieving a proper fit to her uniform at 
the shoulders.  The available service medical records reflect 
no physical abnormalities.  A medical report from Children's 
Hospital shows a diagnosis of MD carrier in May 1968, nearly 
22 years after the veteran's separation from service.  
However, there is no medical evidence of record that 
addresses the question of whether MD was incurred or 
aggravated in service.  Therefore, a remand is required in 
this case.  

The Board notes that the veteran's March 1999 submissions 
included a letter from the MDA office in Portland, Oregon, 
dated in February 1999, indicating that personnel in the 
Orange office were attempting to locate all of her records 
from Children's Hospital of Orange County.  On remand, the RO 
should advise the veteran to submit copies of any additional 
records she may have received.   

Finally, the Board observes that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.    

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and, referring to the MDA Portland 
letter of February 1999, ask whether she 
received any additional records from 
Children's Hospital of Orange County.  If 
so, she should submit copies of those 
records.  In its correspondence to the 
veteran, the RO should emphasize that any 
records pertaining to her disorder prior 
to May 1968, whether or not they involved 
actual treatment of MD, would be most 
helpful in evaluating her claim.  The RO 
should also explain that it can assist in 
obtaining such records only if she 
completes and signs the release provided.    

2.  After receiving additional records or 
a negative response from the veteran, the 
RO should refer the claims folder to an 
appropriate specialist for purposes of 
securing an opinion as to the onset of the 
veteran's MD.  The physician should review 
the entire claims folder, with particular 
attention to service medical records, the 
medical report from Children's Hospital 
dated in May 1968, and the veteran's 
statements of August 1998, September 1998, 
and March 1999.  If the actions discussed 
above yield medical records prior to May 
1968, the physician should closely review 
those records as well.  

After reviewing the records, the physician 
is asked to answer the following question: 
Given the veteran's reported symptoms 
before and during service, as well as the 
presentation shown in the May 1968 medical 
report (or other pertinent medical 
records), is it at least as likely as not 
that the veteran's MD first manifest or 
was aggravated during service?  If the 
physician is unable to provide the 
requested opinion, the report should so 
state.  Any opinion given should include a 
complete rationale.        

3.  The RO must then generally review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should readjudicate 
the claim for service connection for MD.  
If the disposition of the claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and her representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  
  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


